MADDOX, Justice
(concurring specially).
I agree that the trial judge in this case was under no duty to disclose to the wife that the husband had given the judge a $200 campaign contribution.
Because Alabama continues to elect its judges in partisan elections, campaign contri*275butions to judicial candidates have been the subject of much public concern and public debate. The record, in my opinion, shows that the trial judge timely disclosed the fact of the contribution, on a report that the law required her to file with the secretary of state. Although a copy of this report was not filed in the county where the case was pending, there was no legal requirement for such a filing.
The public and litigants have a legitimate interest in knowing who makes contributions to a judicial candidate and in knowing the amount of such contributions, but the present laws regulating the reporting of contributions are sufficient, I believe, to guarantee adequate notice to the public and litigants of such contributions. In view of the fact that it is undisputed that the trial judge reported the contribution as required by law, I do not believe she was under any further duty, under the particular facts of this case, to disclose the $200 contribution or to recuse herself because of it.